                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF LOUISIANA
                         LAFAYETTE DIVISION


MARK AUSTIN #1605377                     CASE NO. 6:17-CV-00623 SEC P

VERSUS                                   JUDGE JUNEAU

OFFICER OAKES ET AL                      MAGISTRATE JUDGE HANNA


                                  JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate

Judge previously filed herein, determining that the findings are correct under the

applicable law, and noting the absence of objections to the Report and

Recommendation in the record

      IT IS ORDERED, ADJUDGED AND DECREED that plaintiff’s civil

rights complaint filed pursuant to 42 U.S.C. §1983 be DISMISSED WITHOUT

PREJUDICE pursuant to FRCP Rule 41(b) and LR41.3W.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 9th day of

April, 2019.




                                     MICHAEL J. JUNEAU
                                     UNITED STATES DISTRICT JUDGE
